Citation Nr: 1221840	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to waiver of recovery of $18,623.50 of overpaid VA compensation benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 determination by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal.  The decision below specifically alerts the reader to those documents contained only in the Virtual VA folder.


FINDINGS OF FACT

1.  The overpayment in compensation benefits to the Veteran was not the result of conduct on his part which amounted to "fraud," "misrepresentation of a material fact," or "bad faith."

2.  The Veteran was solely at fault in the creation of the overpayment of VA compensation benefits, in the amount of $18,623.50, due to his acceptance of VA benefits exceeding the 10 percent rate when he had been incarcerated for a felony.  

3.  A recovery of the $18,623.50 of overpaid VA compensation benefits did not result in an undue hardship of the Veteran during the pendency of this appeal.

4.  The recovery of the overpayment did not tend to defeat the purpose for which the benefits were intended when taking into account Congress' specific instruction to reduce VA benefits to the 10 percent level when a Veteran is incarcerated for a felony lasting greater than 60 days.

5.  A failure by the Veteran to make restitution would result in unfair gain to the Veteran because he received monetary benefits to which he knew he had no entitlement.

6.  The Veteran's reliance on a certain level of VA benefits for the remainder of his life is mitigated by his incarceration for parole violation and prior knowledge of the consequences of such actions upon his VA benefit payments.

7.  The Veteran's incarceration for violation of a parole order stemming from a felony conviction is not shown to be illegal or overturned on appeal.

8.  A recovery of the overpayment of VA compensation benefits in the amount of $18,623.50 would not be against equity and good conscience.


CONCLUSION OF LAW

The recovery of the overpayment of VA compensation benefits, in the amount of $18,623.50, was not against equity and good conscience.  38 U.S.C.A. § 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks waiver of recovery of $18,623.50 of overpaid VA compensation benefits.  He argues that recovery of these benefits have created for him a financial hardship which has resulted in the loss of assets.  The Committee has determined that collection of the overpayment would not be against the principles of equity and good conscience.




Factual Summary

The Veteran served on active duty from December 1971 to December 1972.  A May 1973 RO rating decision awarded service connection for neurotic depression, and assigned an initial 10 percent evaluation.  A September 1988 RO rating decision increased the evaluation to 50 percent effective April 1, 1988.

In 1989, the Veteran was convicted of burglary in the Commonwealth of Pennsylvania and sentenced to a three to ten year term with a minimum sentence date of August [redacted], 1992 and a maximum sentence date of November [redacted], 2005.

Congress has provided that a Veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony is not to be paid compensation or dependency and indemnity compensation in excess of 10 percent (the rate of compensation payable under 38 U.S.C.A. § 1114(a)) beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  For purposes of this section, a felony is any offense punishable by death or imprisonment for a term exceeding one year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction.  Id.

The Veteran's initial incarceration in 1989 resulted in an overpayment of $5,200 of overpaid VA compensation benefits.  Notably, VA learned about the Veteran's incarceration for a felony as a result of an apportionment claim filed by his ex-wife.  In a statement dated September 21, 1990, the Veteran informed the RO that he had not been aware that his VA benefits were restricted while being incarcerated.  His initial request for waiver of recovery was denied by the Committee as untimely filed.

In statement dated April 6, 1992, the Veteran reported his awareness that he was only entitled to receive 10 percent VA disability compensation benefits while being incarcerated.

In September 1994, the RO received information that the Veteran had been incarcerated pursuant to an apportionment claim filed by his ex-wife.  A copy of an amended sentence from the Court of Common Pleas of Mifflin County reflected that the Veteran was convicted of receiving stolen property, a 3rd degree felony, on February [redacted], 1994.

By letter dated November 1994, the RO proposed a rating reduction to the 10 percent level effective May [redacted], 1994 (the 61st day following incarceration) premised upon the expiration of due process.  This period of incarceration resulted in an overpayment of $984 of VA compensation benefits.  The Committee denied waiver of recovery of these funds on the grounds of an untimely filing of waiver request.  However, the Committee granted a waiver of an additional $22 debt which had been rated by a corrective action.

In a letter dated October 2, 1995, the Veteran reported on two prison mates whom he believed was receiving VA compensation in violation of the 10 percent rating reduction rule.

In March 1998, the Veteran's VA compensation benefits were resumed at the full rate when he was released from prison on parole.

On January 27, 2000, the RO received notice from a state correctional institute that the Veteran had been returned to prison on December [redacted], 1999 for a parole violation.  This resulted in an overpayment of $1,964 in VA compensation benefits.  In a decision dated August 2000, the Committee waived recovery of these funds in full due to financial hardship on the part of the Veteran.

In September 2000, the Veteran's VA compensation benefits were resumed at the full rate when he was released from prison on parole.

A June 2001 RO rating decision awarded a 100 percent rating for service-connected major depressive disorder effective January 21, 1997.

Thereafter, the Veteran was returned to jail for a parole violation on April [redacted], 2003.  VA received this information based upon an anonymous tip.  

By letter dated October 30, 2003, the RO proposed a rating reduction to the 10 percent level effective June [redacted], 2003 (the 61st day following incarceration) premised upon the expiration of due process.

In a statement received in November 2003, the Veteran requested a personal hearing on the rating reduction.  He argued that his incarceration was not based upon a felony, but rather a technical parole violation which he expected to be overturned. 

The Veteran's incarceration in April 2003 resulted in an overpayment of VA compensation benefits in the amount of $13,065.42.  In a decision dated May 2004, the Committee waived recovery of these funds in full due to financial hardship on the part of the Veteran.

On February 2004, the Veteran was released from parole.  His VA compensation benefits were restored in full, effective February 2004, by RO action in September 2004.

In January 2005, the RO received information that the Veteran was once again incarcerated.  A contact with state prison officials in June 2005 disclosed that the Veteran had been incarcerated on a parole violation on December [redacted], 2004.

By letter dated June 17, 2005, the RO proposed a rating reduction to the 10 percent level effective February [redacted], 2005 (the 61st day following incarceration) premised upon the expiration of due process.

In July 2005, the RO received a document package from the Veteran self-stylized as a request for continued payments at the present rate and request for a personal hearing.  He argued that his incarceration was based upon a technical violation which he expected to be overturned.  Among these documents included a February [redacted], 2004 state court decision which vacated the order by the Pennsylvania Board of Probation and Parole incarcerating the Veteran for a parole violation for a new decision for necessary findings of fact.

Thereafter, a September 2005 communication from VA Regional Counsel informed the RO that the Veteran appeared to be done serving his time in November 2005.  

Notably, the RO scheduled the Veteran for a personal hearing on June 19, 2007, but it does not appear that the Veteran attended.

By rating action dated July 10, 2007, the RO implemented the proposed rating reduction effective from February 16, 2005 to November 1, 2005.  

On July 26, 2007, the VA Debt Management Center sent the Veteran a letter (located only in the Virtual VA folder) notifying him of an overpayment of VA compensation benefits in the amount of $18,623.50.  He was specifically advised as follows:

WHAT ARE YOUR RIGHTS?
You have the right to dispute the debt and the right to request waiver.  If you request waiver, you also have the right to request an oral hearing.  Information regarding these options is on the enclosed document entitled, Notice of Rights and Obligations. Read it carefully.

(emphasis original).

An August 27, 2007 Memorandum from the Veteran's representative, received by VA on August 29, 2007, was reported as a "Request for a waiver of overpayment."  Attached to this memorandum was a written statement from the Veteran which stated as follows:

Dear Service Officer:
Enclosed is a financial status report for requesting a waiver of debt.  On Tuesday, June 19, 2007, I spoke with you and you stated that you would file for said waiver.

The VA letter I received stated my compensation will stop as of this October and that is my only income.

Thank you for your time and courtesy in this matter.

The Veteran also attached a VA Form 5655 (Financial Status Report) wherein he listed a monthly gross salary of $2,471 which consisted entirely of his VA compensation benefits.  He was not employed.  The Veteran's monthly expenses included $375 for rent, $600 for food, $250 for average utilities, $97.50 for automobile insurance, $100 for gasoline and maintenance, and $200 for an automobile loan.  This resulted in monthly expenses of $1,622.50.  He also listed $1,525 for "Heating more in winter."  The Veteran reported having less than $100 cash in the bank, and less than $100 cash on hand.  The resale value of his automobiles was estimated at $5,500 between 3 different vehicles.  He had no other assets.  His automobile loan had an outstanding balance of $2,495.01 for which he owed back payments.

In March 2008, the Veteran submitted a copy of a "NOTICE TO REMOVE" him from his rental premises due to unpaid rent.  He also submitted a printout of medical expenses that he "wish[ed] to be credited for" from 1999 to January 2008 in the amount of $3,204.25.

In a VA Form 9 filing received in February 2009, the Veteran reported being evicted from his residence.  He argued that no one could live on $2,100 per month.  He also highlighted that his incarceration for parole violation had been overturned.

In argument presented in April 2009, the Veteran's representative requested Board consideration of the severity of the Veteran's service-connected psychiatric disorder in the creation of the debt.  This representative cited to 38 C.F.R. § 3.302(a), (2) which states that a person of unsound mind and judgment is incapable of performing an intent.

In a statement received in February 2011, the Veteran reported that VA had withheld $517 per month in VA compensation benefits due to the overpayment which caused a multitude of hardships such as (1) having to sell all of his vehicles, some of which were hobby restorations; (2) having poor credit due to an inability to pay loan payments while trying to maintain normal living expenses; (3) having to enter a personal care home in October 2009 which cost $2,050 per month and only left him with a remaining $100; and (4) being left without a vehicle.  He also requested consideration for his offer in the mid-1990's to turn in two prisoners who had been unlawfully receiving VA compensation at the 100 percent rate.

In a statement received in May 2011, the Veteran reported receiving $2,673 in monthly VA compensation benefits.  He paid $2,050 for living in a personal care home which only left him with $623.  He described several hospitalizations due to medical problems.  He reiterated the financial hardships identified in his previous letter.  He reported being able to afford personal hygiene items as well as a few extra groceries, but needing additional money for a vehicle, insurance, clothing, and a few tools for his hobby use.

In a statement received in December 2011, the Veteran reported that his repayment of overpaid VA benefits had been satisfied in February 2011.  The Veteran reported a need to purchase new clothing due to medical issues, and requiring a vehicle to resume normal living.

In a statement received in April 2012, the Veteran submitted a statement to the Chairman of the Board arguing that VA's withholding of $517 per month over a three year period had resulted in extreme hardship which included (1) the loss of the woman he was to marry due to an inability to care for her; (2) the loss of all household items; (3) the need to obtain treatment for depression; (4) being placed in an assisted living facility; (5) and owing over $2,000 to a financial company and over $10,000 for hospital bills.  He asserted that his imprisonment had been "squashed" by the Pennsylvania Supreme Court.  He also argued that a return of his repaid benefits would help him to pay his bills and reestablish himself in the community to resume a normal life.

The Board, by interpreting the Veteran's April 2012 statement as a motion to advance his case on the docket based upon good cause, granted a motion to advance the case on the docket in May 2012.



Applicable law

As a general rule, VA is required to recover erroneous VA payments or overpayment of benefits.  38 U.S.C.A. § 5314.  A claimant may request waiver of recovery of erroneous VA payments or overpayment of benefits on the basis that the alleged debt was not validly created, or that collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.911, 1.962.  A claimant may separately or simultaneously informally dispute both the existence or amount of debt, and request waiver of collection of the debt, subject to certain limitations.  38 C.F.R. § 1.911(c).  In particular, the claimant must dispute the validity of the debt and/or request a waiver of recovery in writing within 180 days from the date of notification of indebtedness.  38 U.S.C.A. § 5302; 38 C.F.R. § 1911(c).

VA regulations define an "[i]nformal dispute" as a writing from the debtor to VA which questions whether he or she owes the debt or whether the amount is accurate.  38 C.F.R. § 1911(c)(1).  VA has a duty to sympathetically read pro se submissions of the debtor in response to notice of overpayment of benefits to determine if they constituted an informal dispute of the existence and/or amount of debt and/or include a request waiver of collection of the debt.  Edwards v. Peake, 22 Vet. App. 57 (1998).

Waiver of recovery is prohibited when the overpayment in benefits to the claimant was due to conduct on the part of the claimant which amounted to "fraud," "misrepresentation of a material fact," or "bad faith."  38 U.S.C.A. § 5302(c).  This parallels the "clean hands" doctrine familiar in equity cases: only if the debtor is free from all taint of fraud in connection with his or her claim for benefits may waiver on account of "equity and good conscience" be considered.  See Farless v. Derwinski, 2 Vet. App. 555, 556-57 (1992).

In the absence of "fraud," "misrepresentation of a material fact," or "bad faith," a request for waiver will be evaluated in light of the principles of "equity and good conscience" which are set forth at 38 C.F.R. § 1.965(a).  In applying the "equity and good conscience" standard to an individual case, several factors are to be considered by the decision-maker.  Among these are (1) whether actions of the debtor contributed to the creation of the debt, (2) whether collection would deprive the debtor or the debtor's family of basic necessities, (3) whether recovery of the debt would nullify the objective for which benefits were intended, (4) whether failure to make restitution would result in unfair gain to the debtor, and (5) whether the debtor has changed position to his/her detriment due to her reliance upon the receipt of VA benefits.  Additionally, the decision-maker must conduct a "balancing of the faults," weighing the fault of the debtor against any fault attributable to VA. 

Analysis

A.  Validity of debt

In this case, the Committee has adjudicated a claim of entitlement to waiver of recovery of $18,623.50 of overpaid VA compensation benefits based upon the principles of equity and good conscience.  Prior to reaching this issue, the Board must determine whether the claimant has properly challenged the proper creation of the debt.  See Schaper  v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a Veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the Veteran's challenge to the lawfulness of the debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the RO must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).  Resolution of the creation issue must precede consideration of the waiver issue. 

The Board is cognizant that the Veteran has forwarded arguments which can be construed as disputing that a debt was created at all.  The debt at issue stems from the Veteran's incarceration for a felony for more than 60 days which, by operation of 38 U.S.C.A. § 5313, requires VA to reduce the Veteran's compensation benefits to the 10 percent level. 

The Veteran has forwarded argument that he was re-incarcerated for a "technical" parole violation and not a "felony" as contemplated by 38 U.S.C.A. § 5313.  He has also alleged that the Parole Board finding that he violated his parole terms was erroneous.  He refers to this Parole Board proceeding as being overturned or "squashed" by the Pennsylvania Supreme Court.  As such, the Veteran would argue that the provisions of 38 U.S.C.A. § 5313 never applied for the period of incarceration which caused the debt at issue.  See generally 38 C.F.R. § 3.665(m) (instructing that compensation withheld due to incarceration for a felony will be restored when the conviction is overturned on appeal).

However, even when applying a sympathetic reading to the Veteran's writings, the Board cannot find that the Veteran has not timely disputed the validity of debt at issue.  On July 26, 2007, the VA Debt Management Center notified the Veteran of his overpayment of VA compensation benefits in the amount of $18,623.50 as well as his legal rights to dispute the debt and/or request a waiver.  

Within 180 days of the July 26, 2007 notice letter, the only writing submitted by the Veteran involved the August 2007 Representative Memorandum stylized as a "Request for a waiver of overpayment."  Attached to this memorandum was a written statement from the Veteran referring to a filing for a waiver as well as a financial status report.  There was no remote reference which called into question the validity of the debt.

The comments which could be construed as disputing the validity of the debt included a document package submitted to the RO before the reduction of benefits and before July 26, 2007 notice letter.  This argument was directed towards a request for a continuance of his compensation benefits, and not towards disputing the validity of a debt which had not been decided at that time.  The Veteran's next reference to an improperly created debt occurred in the VA Form 9 filing received in February 2009, which is way beyond the 180 day filing limit to dispute the validity of the debt.  

Overall, the Board must find that the Veteran has not timely disputed the validity of the debt as required by 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.911.  Thus, the Board only has jurisdiction to consider the request for waiver of recovery.

B.  Waiver of Recovery

At the outset, the Board finds that waiver of recovery is not prohibited in this case as the overpayment in compensation benefits to the Veteran was not the result of conduct on his part which amounted to "fraud," "misrepresentation of a material fact," or "bad faith."  38 U.S.C.A. § 5302(c).  In this respect, the historical record clearly reflects that the Veteran had actual knowledge that his incarceration for a felony conviction required a reduction of his VA compensation benefits to the 10 percent level.  He also had actual knowledge of his duty to notify VA of an incarceration.  However, as reflected in the analysis above, the Veteran believed that his incarceration was either 1) not on the basis of a felony and 2) was based upon an erroneous interpretation of his parole terms.  Thus, while the Veteran's legal interpretation may be incorrect, the Board finds that the Veteran's conduct does not rise to the level of unfair or deceptive conduct, absence of honest intentions, or misrepresentation of a material fact to preclude consideration of waiver of recovery.  See 38 C.F.R. §§ 1.962(b), 1.965(b).

As indicated above, the Board must evaluate the Veteran's request for waiver of recovery based upon the principles of "equity and good conscience."

Based on a review of the entire record, and having considered the contentions of the Veteran, the Board first concludes that the Veteran was solely at fault in the creation of the present overpayment.  The record reflects the Veteran's incarcerations in 1989, February 1994, December 1999, April 2003, and December 2004.  On each of these occasions, the Veteran's incarcerations led to an overpayment of VA benefits pursuant to 38 U.S.C.A. § 5313.  The Veteran's filings reflect his knowledge of 38 U.S.C.A. § 5313 as well as his obligation to notify VA of his incarceration.  The Committee has previously waived recovery of overpaid VA compensation benefits on the basis of financial hardship.

The Veteran's representative has requested Board consideration regarding the effects of the Veteran's service-connected psychiatric disorder upon his fault in creating the debt.  The Veteran does hold a 100 percent service-connected rating for service-connected psychiatric disability which clearly reflects significant psychiatric impairment.  However, the Veteran has never claimed, and the medical evidence has never reflected, that the Veteran was so psychiatrically impaired as to be unable to understand the consequences of his actions.  There is no evidence suggesting that he has ever been incapable of managing his finances, and he has never been declared incompetent.  His incarcerations do not reflect any concern of his competency.  As such, the Board finds that this factor does not significantly mitigate the Veteran's fault in this case.  There is simply no application for the principles of 38 C.F.R. § 3.302(a)(2) in this case as requested by the Veteran's representative.

Importantly, the Veteran did not return the overpaid VA compensation benefits for which he knew, or should have known, he was not entitled.  Additionally, he delayed the RO's proposed reduction pending his request for a hearing, for which he apparently did not report.  The Veteran could have simply avoided the creation of the debt had he timely informed the RO of his incarceration, and requested a stop to his VA compensation benefits beyond the 10 percent level.  He was on clear notice from prior waiver requests that his inactions would result in an overpayment of VA benefits. 

On the other hand, there is no fault on the part of VA for the creation of the debt at issue.  Upon learning of the Veteran's incarceration from sources other than the Veteran, the RO began the process to confirm the actual date of incarceration.  The RO informed the Veteran of a proposed rating reduction to the 10 percent level effective February 16, 2005 (the 61st day following incarceration), but delayed implementing this reduction pending an accommodation to the Veteran's request for a hearing.

The Board next considers whether recovery of the debt would result in financial hardship to the Veteran.  During the pendency of this appeal, the Veteran has repaid the entirety of the debt.  He had claimed financial hardship during repayment, but his financial status report did not support those assertions.  After "normal" monthly expenses of $1623, the Veteran had a remaining $848 of monthly income.  This left him $331 of available funds after his debt repayment amount was deducted.  Clearly, the Veteran had disposable income beyond that necessary for the basic necessities.

The Veteran claims that his monthly obligations ballooned by an amount of $1,525 for "Heating more in winter."  While the Board does not doubt increased costs during winter months, the Board does not find it plausible that his utility costs would increase to over $1,500 on a monthly basis.

The Board also observes that the Veteran's monthly obligations included a $200 payment for a creditor.  The Government is entitled to the same consideration as this creditor in the payment of a debt.  The Veteran also reported owning 3 different vehicles with a combined worth of $5,500.  There is no reason why the Veteran should not be obligated to liquidate two of these "hobby" vehicles to meet his debt obligations, if necessary.

At some point during the appeal period, the Veteran had to enter a personal care home which cost him $2,050 per month.  However, the Veteran still reported having an additional $100 per month of spending money.

The Veteran has also requested consideration of his current circumstances.  He reports paying $2,050 for living in a personal care home which leaves him with only $623 for other expenses.  He concedes that he can afford the basic necessities, but desires a refund of the $18,623.50 repaid compensation so that he can pay bills, obtain a vehicle, and resume a normal lifestyle.  He argues that his current financial and health predicament is attributable to VA's withholding of $517 per month for debt repayment.

Overall, the Veteran's argument of financial hardship is not persuasive.  At all times during the appeal period, the Veteran is shown to have had sufficient money to meet the basic necessities of living.  The Veteran's desire for greater spending power and the resumption of a "normal" lifestyle must be balanced against his debt owed to the Government as the result of him accepting VA compensation benefits which, from prior experience, he knew he was improperly receiving.  The recovery of this debt has not resulted in any undue hardship to the Veteran.

Another factor to be considered is whether the recovery of the overpayment defeated the purpose for which the benefits were intended.  In this case, the Veteran was receiving VA compensation benefits at the 100 percent rate for the purpose of providing him financial renumeration due the effects of his service-connected disability, which has rendered him unemployable.  The Veteran's incarceration which led to the debt did not nullify the economic effects of the Veteran's disability, but his incarceration included the types of subsistence and personal services necessary to meet the basic necessities of life.

Notably, Congress has specifically instructed that veterans incarcerated due to a felony for more than 60 days should not receive compensation beyond the 10 percent rate.  Thus, the withholding of benefits for the Veteran's period of incarceration due to a felony violation would be consistent with Congressional intent.

The Board next finds that failure to make restitution would result in unfair gain to the Veteran because he received monetary benefits to which he had no entitlement.  The Veteran has prior experience with VA reducing his compensation benefits to the 10 percent level due to his incarceration for a felony.  He has a history of the Committee waiving recovery of overpaid benefits on the basis of financial hardship.  Now, the Veteran has once again accepted VA compensation benefits beyond the 10 percent level while incarcerated.  He clearly knew payment of these benefits was prohibited by law.  His mistaken belief that his most recent incarceration was not "legal" does not change the character of his unfair gain.  Quite simply, the Veteran once again seeks waiver of recovery for overpaid compensation benefits which could have been completely avoided had the Veteran took the necessary actions which he knew, or should have known, were necessary.  On these facts, the Veteran would be unjustly enriched at the expense of the government (and the taxpayers) with waiver of recovery of these funds.

The Board must also consider whether the Veteran's reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran appears to argue that his lifestyle was premised on the level of VA benefits he expected to receive for the rest of his life.  He also reports that he needed his VA benefits while incarcerated to maintain his accumulated assets.  There is some merit to the argument that all of the Veteran's contractual obligations were premised on his receiving full VA compensation benefits.

Yet, the Veteran's lifestyle degradation resulted from his incarceration of a felony which is due to his criminal conduct and is beyond any factor VA can control.  There is no credible evidence which reasonably attributes the Veteran's' criminal conduct to the service-connected psychiatric disorder.  Additionally, the Veteran knew from prior experience that his re-incarceration required VA to reduce his compensation to the 10 percent level.  The Board finds it unreasonable to conclude that the Veteran should be able to continue to rely on VA waiver of recovery of debts created by his repeated incarcerations.

Finally, while the Board has no authority to adjudicate the validity of the debt, the Board may take into account whether the Veteran's incarceration leading to the debt in question was justified when weighing the equitable factors for and against waiver of recovery.  The Veteran has referred to his parole violation order as being technical in nature and being overturned or "squashed" by the Pennsylvania Supreme Court.  The record does reflect a court decision vacating the original order by the parole board for new findings of fact.

However, the Veteran's allegation that his parole violation order was overturned on appeal is not supported by legal research.  In Weyman v. Pennsylvania Board of Probation and Parole (Pa. Cmwlth., No. 1651 C.D. 2004, filed March 11, 2005), the Commonwealth Court of Pennsylvania upheld the new decision by the PA Board of Probation and Parole in full.  The Supreme Court for the Middle District of Pennsylvania denied the Veteran's Petition for Allowance of Appeal from the Order of the Commonwealth Court.  Weyman v. Pennsylvania Bd. of Probation and Parole, 584 Pa. 719, 885 A.2d 985 (Table) Pa. 2005.  Thus, the Board finds no basis for the Veteran's allegation that his incarceration was illegal and overturned on appeal.

In totality, the Board has carefully considered each of the elements used in determining whether or not it would be against equity and good conscience to waive recovery of the appellant's indebtedness.  The elements against waiver of recovery include the fact that the Veteran is clearly at fault for the creation of the debt, that the debt has been collected without depriving him of the basic necessities of living, and that his failure to make restitution would result in unfair gain to the Veteran.  These factors weigh heavily against waiver of recovery.

On the other hand, the Veteran has a 100 percent service-connected disability with any withholding of these benefits possibly being counter to its purpose.  There is also some equity in favor of the Veteran regarding the fact that he entered into contractual obligations in reliance of receiving VA compensation benefits at the 100 percent rate.  Yet, these factors are mitigated by the Veteran's incarceration for criminal conduct and his acceptance of VA compensation benefits beyond the 10 percent level which, from prior experience, he knew must be legally withheld.  Additionally, the purpose of compensation benefits in this context is not defeated in a situation where Congress has specifically required a reduction of VA compensation benefits without regard to the level of VA compensation being paid.

Overall, the Board finds that it would not be against equity and good conscience to collect the Veteran's indebtedness.  Therefore, waiver of recovery of the overpayment in the amount of $18,623.50 is not warranted.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The appeal, therefore, is denied.

The Duty to Notify and the Duty to Assist

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


ORDER

The claim of entitlement to waiver of recovery of $18,623.50 of overpaid VA compensation benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


